Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter

Claims 1, 3-14, 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The Applicant argument(s) regarding 35 USC 112(a)  is persuasive. See Brief filed on  4/26/2021 Page 9-13.

The Applicant’s argument(s) regarding 35 USC 101 is persuasive. See Brief filed on  4/26/2021 Page 13-21.

The Applicant argument(s) regarding intercepting a data transmission request and allowing access based on unique identifier that was augmented into data transmission request with regard to 35 USC 103  is also persuasive see Brief filed on  4/26/2021 Page 24.
  


The closes prior art found is VIPER: Verifying the Integrity of PERipheral’ Firmware to Li,  which discloses the microcontroller on an common system being verified with attestation using hashes see 5.2 Verification for Microcontroller A and B & Fig. 3 & 4.1 VIPER Overview. However, Li does not disclose the intercepting of request nor augment the transmission request with unique identifier.

The next closest prior art found is US Patent 9164925 to Mo, which discloses authorizing portable storage device before allowing access into computer memory, the request including software identification information see Abstract & Col 8 Ln 40-67 & Col 10 Ln 60- Col 11 Ln 19.  However, Mo does not disclose the intercepting of request nor augment the transmission request with unique identifier.

The next closest prior art found is Verification of the Cell Broadband Engine™ Processor to Shimizu, which discloses an chip components being verified based on commands see 5. Trace-Based Verification & Fig. 1 . However, Shimizu does not disclose the intercepting of request nor augment the transmission request with unique identifier.




	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov